Citation Nr: 1105314	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  07-18 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals 
of left shoulder injury with arthritis and neck pain.

2.  Entitlement to a compensable rating for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1960 to 
April 1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 rating decision in which the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio 
denied a rating in excess of 30 percent for service-connected 
residuals of left shoulder injury with arthritis and neck pain 
and a June 2008 rating decision in which the RO in Cleveland, 
Ohio denied a compensable rating for service-connected headaches.

In a written brief presented in January 2011, the Veteran's 
representative raised the issue of entitlement to service 
connection for dementia as secondary to service-connected 
disability (to include prescribed pain medications for 
service-connected disability).  This issue has not been 
adjudicated by the agency of original jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of left shoulder 
injury with arthritis and neck pain is manifested by forward 
flexion and abduction no worse than limitation to 50 degrees and 
pain in his neck.

2.  The Veteran's service-connected headaches occur at least 
three to four times a month but are not prostrating. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of left shoulder injury with arthritis and neck pain 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5201 
(2010).

2.  The criteria for a compensable rating for headaches have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.124a, DC 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may "essentially 
cure[] the error in the timing of notice").  

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant was must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing his or her entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of the specific diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, pre-decisional letters dated in May 2005 (shoulder) and May 
2008 (headaches) complied with VA's duty to notify the Veteran.  
Specifically, these letters apprised the Veteran of what the 
evidence must show to establish entitlement to the benefits 
sought, what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the Veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on the 
Veteran's behalf.  The May 2008 letter in particular notified the 
Veteran of the criteria for assigning a disability rating and an 
effective date (with respect to his headache claim).  And, 
December 2006 correspondence informed him of these requirements 
as they pertain to his left shoulder claim.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  [The timing defect of the 
December 2006 correspondence was cured by the RO's subsequent 
readjudication of the Veteran's left shoulder claim and issuance 
of a supplemental statement of the case in September 2009.]  

In addition, other correspondence dated in May 2008 (shoulder) 
and August 2008 (headaches), informed the Veteran that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  

The timing defect of this additional correspondence was cured by 
the RO's subsequent readjudication of the Veteran's appeal and 
issuance of a supplemental statement of the case, most recently 
in September 2009 (regarding his left shoulder claim) and the 
issuance of the statement of the case (concerning his headache 
claim) in September 2009 .  Accordingly, the Board concludes that 
VA has met its duty to notify the Veteran.  

Also, the RO obtained the Veteran's post-service medical records 
and secured examinations in furtherance of his claims.  VA has no 
duty to inform or assist that was unmet.  The Veteran has not 
identified any additional pertinent medical records which have 
not been obtained and associated with the claims folder.  

Pertinent VA examinations with respect to the issues on appeal 
were obtained in May 2006 (left shoulder), May 2008 (left 
shoulder and headaches) , and April 2009 (left shoulder).  
38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The VA examinations obtained in 
this case are sufficient, as they considered all of the pertinent 
evidence of record, including the statements of the Veteran, and 
provided explanations for the opinions stated as well as the 
medical information necessary to apply the appropriate rating 
criteria.  The Board finds that VA's duty to assist the Veteran 
with respect to obtaining a VA examination concerning the issues 
adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and an 
increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that staged ratings are appropriate for initial rating 
and increased-rating claims when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, 
staged ratings are not warranted in these claims.  Where there is 
a question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

      A.  Left Shoulder

The Veteran contends that he is entitled to a rating in excess of 
30 percent for the service-connected residuals of left shoulder 
injury with arthritis and neck pain due to the severity and 
frequency of his symptomatology.  The Board finds, however, that 
the pertinent medical findings, as shown in the examinations 
conducted during the current appeal and VA treatment records 
directly address the criteria under which this service-connected 
disability is evaluated and are, thus, more probative than the 
subjective evidence of complaints regarding the severity of the 
pertinent symptomatology.

In this case, the Veteran's residuals of left shoulder injury 
with arthritis and neck pain have been shown to cause limitation 
of motion of the left arm.  This service-connected disability is 
rated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5201, which evaluates impairment from limited motion of 
the arm.  As the Veteran is right hand dominant, ratings for the 
minor arm apply.  

Specifically, pursuant to DC 5201, a 30 percent rating is 
assigned when motion is limited to 25 degrees from the side.  38 
C.F.R. § 4.71a, DC 5201 (2010).  Here, the Veteran has been 
afforded the highest rating possible under DC 5201 for his 
service-connected residuals of left shoulder injury with 
arthritis and neck pain.  At worst, the Veteran was shown to have 
forward elevation and abduction limited to 50 degrees at a VA 
examination in May 2008.  However, when taking into account his 
complaints of pain, including neck pain, weakness, stiffness, and 
the effect his disability has on his daily activities, his 
limitation of motion is best equated as being limited to 
25 degrees from the side, which warrants the currently assigned 
30 percent rating.  

The Board observes that there other diagnostic code used to rate 
the shoulder and arm that allow for a higher rating.  
Specifically, DC 5200, which evaluates impairment from ankylosis 
of scapulohumeral articulation, provides for a 40 percent rating 
when ankylosis is unfavorable and abduction is limited to 
25 degrees from the side.  38 C.F.R. § 4.71a, DC 5200 (2010).  VA 
examinations in May 2006, May 2008, and April 2009, in addition 
to VA and private treatment records dated through 2009, all fail 
to show that the Veteran has ankylosis.  Indeed, the Veteran has 
never contended that he has ankylosis.  

The Board observes that DC 5202, which evaluates other impairment 
of the humerus, provides for a 70 percent rating when there is 
loss of head of the humerus; a 50 percent rating when there is 
nonunion of the humerus; and a 40 percent rating when there is 
fibrous union of the humerus.  38 C.F.R. § 4.71a, DC 5202 (2010).  
However, the Veteran is also service-connected for recurrent 
dislocation of the left shoulder with guarding of arm movements, 
evaluated as 20 percent disabling under DC 5202.  In the June 
2006 rating decision on appeal, the RO denied a rating in excess 
of 20 percent for recurrent dislocation of the left shoulder with 
guarding of arm movements; the Veteran did not appeal that issue.  
If a Veteran has separate and distinct manifestations 
attributable to the same injury, they should be compensated under 
different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  Thus, 
in evaluating the Veteran's residuals of left shoulder injury 
with arthritis and neck pain, consideration of DC 5202 is not 
applicable to provide for a higher rating, since the Veteran's 
recurrent dislocations is evaluated pursuant to that diagnostic 
code.  

Therefore, although the Veteran has separate and distinct 
manifestations attributable to the same injury, awards of service 
connection were granted for the different manifestations and 
assigned separate ratings, and the only rating issue before the 
Board is residuals of left shoulder injury with arthritis and 
neck pain.  Indeed, throughout the appeal, the Veteran's 
contentions have focused on his left shoulder complaints to 
include numbness, weakness, and pain in his left shoulder and 
neck.  He has not complained of an increase in disability from 
recurrent dislocations or his service-connected scar.  

The Board has also considered the Veteran's representative's 
argument in the January 2011 written brief presentation that it 
would appropriate to rate the Veteran's disability as amputation 
of the arm above the insertion of the deltoid pursuant to 
38 C.F.R. § 4.71a, DC 5121.  However, a review of the competent 
medical evidence of record, in addition to the Veteran's 
assertions, does not show that the Veteran's disability equates 
to amputation of the arm above the insertion of the deltoid.  
Therefore, a higher rating is not warranted under DC 5121.  

Thus, because a higher rating is not warranted under any of the 
appropriate diagnostic codes available to rate shoulder and arm 
disabilities, the Veteran can only be awarded a rating in excess 
of 30 percent on an extraschedular basis.  However, as discussed 
in detail below, the Board finds that consideration of an 
extraschedular rating is not warranted because the current 
evidence of record does not show that the Veteran's left shoulder 
disability has resulted in frequent periods of hospitalization or 
in marked interference with employment.  See 38 C.F.R. § 3.321 
(2010).  

Accordingly, and based on this evidentiary posture, the Board 
concludes that the totality of the evidence of record has not 
shown that the Veteran's left shoulder symptoms warrant a 
schedular rating in excess of the currently assigned 30 percent 
evaluation.  The Board finds, therefore, that the evidence of 
record does not support the criteria required a higher rating 
under a different diagnostic code.  

      B.  Headaches

The Veteran contends that he is entitled to a compensable rating 
for his service-connected headaches due to the severity and 
frequency of his symptomatology.  The Board finds, however, that 
the pertinent medical findings, as shown in the examinations 
conducted during the current appeal and VA treatment records 
directly address the criteria under which this service-connected 
disability is evaluated and are, thus, more probative than the 
subjective evidence of complaints regarding the severity of the 
pertinent symptomatology.

In this case, the Veteran has been diagnosed with headaches.  
This service-connected disability is rated as noncompensably 
disabling under 38 C.F.R. § 4.124a, DC 8100, which evaluates 
impairment from migraine headaches.  

Specifically, pursuant to DC 8100, very frequent completely 
prostrating and prolonged attacks productive of severe economic 
inadaptability are assigned a 50 percent rating.  38 C.F.R. § 
4.124a, DC 8100 (2010).  Characteristic prostrating attacks 
occurring on an average once a month over the last several months 
is assigned a 30 percent rating.  Id.  Characteristic prostrating 
attacks averaging one in two months over last several months are 
assigned a 10 percent rating.  Id.  Less frequent attacks is 
assigned a noncompensable rating.  Id.

The rating criteria do not define "prostrating," nor has the 
Court.  The Board notes, however, that DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1554 (31st Ed. 2007), defines "prostration" as 
"extreme exhaustion or powerlessness."  Similarly, WEBSTER'S II 
NEW COLLEGE DICTIONARY 889 (3rd Ed. 2001), defines the term as 
"physically or emotionally exhausted; INCAPACITATED."

The Board observes that, at a May 2006 VA examination, the 
examiner opined that the Veteran's headaches were secondary to 
his left shoulder pain.  In May 2008, the same examiner that 
performed the May 2006 examination characterized the Veteran's 
headaches as muscle tension.  Private treatment records dated 
from August 2008 through October 2008 indicate that the Veteran 
has migraine headaches.  The Veteran is not service-connected for 
migraines; rather, the RO appears to consider the award of 
service connection to be for muscle tension headaches secondary 
to left shoulder pain.  The Board observes that, if it is not 
medically possible to distinguish the effects of service-
connected and nonservice-connected disabilities, the reasonable 
doubt doctrine mandates that all signs and symptoms be attributed 
to the Veteran's service-connected disabilities.  See Mittleider 
v. West, 11 Vet. App. 181 (1998).  Thus, the Veteran's 
symptomatology of his headaches, whether from migraines or muscle 
tension headaches, will be attributed to his service-connected 
disability because the medical evidence does not distinguish the 
effects of the nonservice-connected migraines.  

Here, the Veteran was afforded a VA examination in May 2008.  The 
Veteran reported blocking headaches that could become prostrating 
by wearing a sling to prevent the left upper extremity from 
pulling on the trapezius muscle.  The Veteran did not report any 
associated symptoms with his headaches such as nausea, 
sensitivity to light, nor did he indicate the level of pain his 
headaches caused.  

VA and private treatment records dated through February 2009 do 
not indicate that the Veteran has characteristic prostrating 
attacks averaging one in two months over last several months.  In 
an October 2008 statement, the Veteran reported having headaches 
three to four times a month; however he did not indicate how they 
were prostrating.  A February 2009 treatment record shows that 
the Veteran reported having headaches every day that he felt was 
due to stress; the record does not indicate that the Veteran 
considered such headaches to be prostrating.  Indeed, although 
the medical records show that the Veteran has headaches, no 
symptomatology associated with the headaches has been reported.  
In other words, the level of severity of his headaches and 
whether they are prostrating has not been shown.  Although the 
Veteran has reported that he considers the headaches to be 
prostrating, he has not indicated how they are prostrating.

Here, based on a review of the evidence, the Board finds that a 
compensable rating for the Veteran's service-connected headaches 
is not warranted at any time during the pendency of this appeal.  
The evidence does not show characteristic prostrating attacks 
averaging one in two months over last several months.  Although 
the Veteran describes prostrating headaches three to four times a 
month, he has not explained how they are prostrating.  He 
describes pain but has not reported the severity or length of the 
pain, or any other information that would allow the Board to find 
the Veteran's headaches to be prostrating.  As noted above, 
although the rating criteria do not define "prostrating," nor has 
the Court, DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, defines 
"prostration" as "extreme exhaustion or powerlessness."  
Similarly, WEBSTER'S II NEW COLLEGE DICTIONARY, defines the term 
as "physically or emotionally exhausted; INCAPACITATED."  Here, 
the Veteran has not provided information as to how his headaches 
are prostrating.

Accordingly, and based on this evidentiary posture, the Board 
concludes that the totality of the evidence of record has not 
shown that the Veteran's headaches warrant a compensable rating.  
The Board finds, therefore, that the evidence of record does not 
support the schedular criteria required for a compensable rating 
of 10 percent for this service-connected disability.  This claim 
must be denied.  

      C.  Extraschedular Consideration

The Board also finds that evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321.  The current evidence of record does not 
demonstrate that the residuals of left shoulder injury with 
arthritis and neck pain and headaches have resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  Id.  

In this regard, the Board notes that it is undisputed that the 
Veteran's residuals of left shoulder injury with arthritis and 
neck pain and headaches have an adverse effect on employability, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1 (2010).  In this 
case, the very problems reported by the Veteran are specifically 
contemplated by the criteria discussed above, including the 
effect on his daily life.  38 C.F.R. §§ 4.10, 4.40.  Therefore, 
given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that a 
remand to the RO for referral of these issues to the VA Central 
Office for consideration of extraschedular evaluations is not 
warranted.

Although the Veteran has submitted evidence of medical 
disabilities, and made claims for the highest ratings possible, 
he has not submitted evidence of unemployability, as a result of 
his service-connected residuals of left shoulder injury with 
arthritis and neck pain and headaches.  The question of 
entitlement to a total disability rating based on individual 
unemployability due to this service-connected disability has not 
been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board 
acknowledges the Veteran's assertion of being unemployable due to 
his left shoulder (which he made in his claim for an increased 
rating for his left shoulder) but also notes that, in the 
appealed June 2006 rating decision, the RO denied a total 
disability rating based on individual unemployability (TDIU).  
The Veteran did not appeal that denial, and his statements since 
then do not indicate a new claim of TDIU based on these 
service-connected disabilities adjudicated herein.  


ORDER

Entitlement to a rating in excess of 30 percent for residuals of 
left shoulder injury with arthritis and neck pain is denied.

Entitlement to a compensable rating for headaches is denied.


______________________________________________
THERESA M. CATINO 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


